Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-22-00337-CR

                                         Luis DOMINGUEZ,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 628896
                            Honorable Timothy Johnson, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios Justice
                  Beth Watkins, Justice

Delivered and Filed: November 9, 2022

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           On October 27, 2022, appellant filed a motion to dismiss this appeal. The motion is signed

by both appellant and his attorney in accordance with Texas Rule of Appellate Procedure 42.2(a).

See TEX. R. APP. P. 42.2(a). After consideration, we grant the motion and dismiss this appeal. See

id.

                                                    PER CURIAM

Do Not Publish